DETAILED ACTION
This Office Action is in response to the Amendment filed on 12/21/2021. 
In the filed response, claims 1, 3, 4, and 10 have been amended, where claim 1 is an independent claim. Further, claims 2, 9, and 14 have been canceled and new claims 15-21 have been added.
Accordingly, claims 1, 3-8, 10-13, and 15-21 have been examined and are pending. This Action is made FINAL.

	Information Disclosure Statement
1.	The information disclosure statement (IDS) was submitted on 01/10/2022.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Terminal Disclaimer
2.	The terminal disclaimer filed on 12/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/721,830 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
3.	Applicant’s arguments, see pgs. 14-15, filed 12/21/2021, with respect to the prior art rejection of claims 1-4 and 11-14 (with claims 5-10 objected to) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore the claim rejections have been withdrawn. 
4.	Examiner acknowledges Applicant’s response/amendments regarding the objection of claim 10. Accordingly, the objection is withdrawn.
5.	In light of the foregoing, claims 1, 3-8, 10-13, and 15-21 have been examined and are pending.

Claim Objections
6.	Claim 1 is objected to because of the following informalities:  it appears the claimed “downwelling light spectrum” corresponds to solar radiation versus some other light source. This is evident in Figs. 7A-7B of the instant application. Claim 1 also references “solar induced fluorescence measurements” which show the measured fluorescence signal is solar derived. For clarity, it is recommended that it be shown early in the claim that the sun is the light source so there is no ambiguity as to the source of the downwelling light spectrum. Please clarify and update accordingly. Appropriate correction is required.
7.	Claim 15 is objected to for the same reasons as claim 1 above.  For clarity, it is recommended that it be shown early in the claim that the sun is the light source so there is no ambiguity as to the source of the downwelling light spectrum. Please clarify and update accordingly. Appropriate correction is required.
8.	Claim 7 is objected to because of the following informalities:  The preamble reads “The method of Claim 5:”, however it appears this should read “The method of Claim 5, further comprising:” (emphasis added). Please check and update accordingly. Appropriate correction is required. Also please check the remaining claims for similar instances.
Claim 12 is objected to because of the following informalities:  it appears the limitation “accessing a first spectral image” and “accessing a second spectral image” (emphasis added) should read “accessing the first spectral image” and “accessing the second spectral image” since the first and second spectral images were previously identified in claim 1.
10.	Claim 20 is objected to for the same reasons as claim 12 above:  the limitation “accessing a first spectral image” and “accessing a second spectral image” (emphasis added) should read “accessing the first spectral image” and “accessing the second spectral image” since the first and second spectral images were previously identified in claim 15.

Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10-13, and 15-21  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 15, claims 1 and 15 recite the limitation phrase “accessing a reporter model linking solar induced fluorescence measurements extracted from downwelling light spectra and upwelling light spectra…” (emphasis added). The aforementioned limitation can be construed in two ways. First it appears the claimed different than the captured light spectra in the first and second spectral images, respectively.  However, the foregoing can also be understood as extracting solar induced fluorescence measurements from the captured light spectra (i.e. the downwelling light spectrum and upwelling light spectrum, respectively).   The latter case appears to be supported in the specification (see bottom of pg. 26 of 71). As such, it is not readily clear which spectra the claimed reporter model uses to link the extracted solar induced fluorescence measurements to the set of stressors. For these reasons, the aforementioned limitation is ambiguous thus making it difficult to ascertain the metes and bounds of the claimed invention. Please clarify.
As to Claims 3-8, 10-13, and 16-21, these depend on Claims 1 and 15 above and therefore for the reasons presented, are rejected under 35 U.S.C. 112(b).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486